 OPERATING ENGINEERS, LOCAL 406255InternationalUnion of Operating Engineers, Local406, AFL-CIO (New Orleans Chapter,AssociatedGeneral Contractors of America,Inc.)andFreddyJ.DufourandJohnL.Mathews.Cases15-CB-1009 and 15-CB-1009-1March 24, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, ANDKENNEDYOn November 25, 1970, Trial Examiner PaulBisgyer issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthatRespondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended the dismissal of such allegations.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, and hereby ordersthat Respondent, International Union of OperatingEngineers, Local 406, AFL-CIO, its officers, agents,and representatives, shall take the action set forth inthe Trial Examiner's recommended Order.TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEPAULBISGYER,Trial Examiner:Thisproceeding,with allthe parties represented.was heardon July28 and 29, 1970,at New Orleans,Louisiana, on the amended complaint oftheGeneral Counsel issued on June 15, 1970,1 which wasfurther amended at the hearing,and the amended answer ofInternationalUnion of Operating Engineers,Local 406,AFL-CIO,herein called the Respondent or Union.In issueare questions(1)whether the Respondent,in violation ofSections 8 (b) (1) (A) and 8(b)(2) of the National LaborRelations Act, as amended, 2 refused to refer Freddy J.Dufour andJohn L.Mathews from its contractuallyoperated exclusive hiring hall to specified jobs on equalterms with the other job applicants;and (2)whether itotherwise independently restrained and coerced employeesin violation of Section 8(b) (1) (A) of theAct. At theclose ofthe hearing,the parties waived oral argument but thereaftersubmitted briefs in support of their position.Upon the entire record,3 and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANIESINVOLVEDThe companies involved in this case,4 many of whom aremembers of New Orleans Chapter, Associated GeneralContractors of Arierica, Inc., herein called AGC, areengaged in Louisiana either as contractors in the construc-tion industry or in the business of manufacturing products.In the course and conduct of its operations during the past12months, which is a representative period for the timesmaterial herein, each of these companies received goodsiThe amended complaint is based on separate charges filed in Cases15-CB-1009 and15-CB-1009-2 on July 22and August 26, 1969,respectivelyA copy of thefirst charge was served on the Respondent byregisteredmail onJuly 23,1969, and a copy of the second one wassimilarly served on August26, 19692 Insofar as pertinent,Sec 8(b)(1)(A) of the Actmakes it an unfairlabor practice for a labor organization or its agents"to restrain or coerceemployees in the exercise of the nghts guaranteed in section 7Section 7,inter a/ta,provides that"Ielmployees shall have the right to self-organization,to form,join,or assist labor organizations, to bargaincollectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,andto refrain from any or all of suchactivitiesSec8(b)(2) of the Actprohibits a labor organization and its agents "tocause or attempt to cause an employer to discriminate against an employeein violation of subsection 8(a)(3)" The latter provision,with certainqualifications not material herein,prohibits an employer, "by discrimina-tion in regard to hire or tenure of employment or any term or condition ofemployment to encourage or discourage membersing in any labororganization3The Respondent submitted along with its brief to the Trail Examinerfour work orders showing Dufour's referral to the indicated jobs andrequested that these documents be made part of the record Copies of thesework orders were furnished to the General Counsel who filed no objectionto their receipt in evidence It appears that these jobs were mentioned atthe hearing and three of them were discussed in the General Counsel'sbrief to the Trial Examiner All things considered,Ishall receive thesedocuments in evidence and, for convenience sake, assign them G C Exhs21(z), (aa),(cc) and(dd), respectivelyThese documents will be kepttogetherwith the General Counsel's other exhibits in the number 21category4Their names are listed in appendix A of the amended complaint189 NLRB No. 40 256DECISIONSOF NATIONALLABOR RELATIONS BOARDand materials valued in excess of $50,000 from points out-side the State.The parties stipulated, and I find, that each of the above-indicated companies is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.if.THE LABOR ORGANIZATION INVOLVEDThe Respondents is a labor organization within themeaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESAt theoutset,itmay be well to define the principal issuebefore the Board. As framed by the amended complaintand as clarified at the hearing by statements of the GeneralCounsel, the Respondent's counsel and the Trial Examiner,the issue is a narrowone - whether Dufour and Mathewswere unlawfully denied referral to specified jobs on equalterms with other job applicants. Not questioned is thevalidityof the hiring hall or the general practicesthereunder, although the General Counsel in his brief to theTrial Examiner is sharply critical of the operation of thehiring hall as it lent itself to unfair and discriminatorytreatment of Dufour and Mathews. The period of allegedunequal treatment of the named employees is limited toFebruary 11 to November 25, 1969, for Dufour and June 16to August 26, 1969, for Mathews. The other litigatedissue iswhether certain remarks made by Respondent's officials totheseindividuals amounted to restraint and coercion ofemployees prohibited by Section 8(b) (1) (A) of the Act.A.The Evidence1.The contractsIt is undisputed that at all material times the Respondenthas operated an exclusive hiring hall for the referral ofqualified employees in the operating engineering trade toemployer-parties to the Respondent's collective-bargainingcontract with the AGC, also known as the Building TradesAgreement .6 Article XIII of this agreement provides:Each Contractor working under this Craft Agreement,agrees that when seeking additional employees:(a)He shall seek such additional employees required,from among individual craftsmen who have been employedby him within the geographical area covered by thiscontract within the preceding three months and who havethe necessary qualifications. The Contractor will notify theUnion when he hires such an employee.(b) Failing to secure such additional qualified craftsmenas set forth in sub-paragraph (a) above, the Contractoragrees that the Union shall be notified in advance when theContractor is in need of additional qualified craftsmen inorder that the Union may have an opportunity to submitfor the employer's consideration any such qualified5The Respondent is a statewide organization having a district office inNew Orleans,with which we are solely concerned Other district offices oftheRespondent are located in Baton Rouge,Monroe,Shreveport, LakeCharles,and Lafayette,Louisianas The effective term of this agreement is from May 15, 1968, toApril 30,1971rThis agreement is really one of a two-part contract between theRespondent and Industrial Relations Division,Louisiana Highway andcraftsmen that the Union may know to be available and theContractor agrees to give fair consideration as to thequalifications and availability of such proposed employeessubmitted by the Union. The Contractors also agree thatthe Union shall have the right to question the qualificationsof employees covered by this Agreement and any claims bytheUnion that an employee is not qualified shall beprocessed through grievance and/or arbitration proceduresprovided for herein.(c) Failing to secure such additional qualified craftsmenas set forth in sub-paragraph (b) above, within forty-eight(48) hours, (two working days), the Contractor shall seeksuch qualified craftsmen as needed from any sourceavailable.(d) It shall be the responsibility of the Contractor and nottheUnion to approve or disapprove of all applicants foremployment.(e)Nothing contained in this Article is intended or shallbe construed or interpreted to conflict with any lawscovering subject matter herein.The hiring system thus established under the AGCAgreement has also been utilized to refer job applicants toemployer-parties of the so-called Heavy Construction,Pipeline and Tank Agreements. The applicable terms ofArticle V of the Heavy Construction Agreement7 provide:In "Heavy Construction," all areas .. .In the event the contractor requires employees and isunable to fullfill his requirements from among workmenwho have been employed by him within the precedingthree months or who are now employed by him, he willnotify the union of such need and will considerworkmen sent by the union on a nondiscriminatorybasiswho have the necessary qualifications for theposition to be filled. If the union is unable, within 48hours (2 working days), to furnish for the contractor'sconsideration the qualified workmen required, thecontractor may employ such other men as are required.In the latter event, the contractor will notify the unionof the name, classification and date of hiring of suchmen who are hired.After making provisions for compliance with Federal andState Laws and Presidential Executive Orders, Article Vfurther states:The Contractors agree that under any circumstancesthey will continue to seek referral of required personnelfrom the Union to the extent that the Union is able tomeet the Contractors' requirements in keeping with anyconciliation or compliance agreement.The Pipe Line Agreements provides for prejob confer-encesto discuss, among other things, the number of men tobe employed and recognizes the employer's need to have"available experienced and qualified employees" and "theHeavy Branch of the AGCfor a termrunningfrom July 1, 1968, throughMarch 31, 1971 This caseissolely concernedwiththe provisions relatingto "heavy" work Theprovisionsdealingwith "highway" work is not hereinvolved8This agreementwas negotiated by InternationalUnion of OperatingEngineers and Pipe LineContractors AssociationeffectivefromAugust 1,1968, toJuly 31,1971The Respondent administers this contract inLouisiana OPERATINGENGINEERS,LOCAL 406257right to employ and bring into the job men who are regularemployees in Employer's work."9 As for hiring additionalemployees, Section II(L) of the Agreement provides:(1) In the event a valid non-discriminatory exclusivereferral procedure has been established by collectivebargaining between a local of the Union and associa-tion of highway and heavy contractors in the area inwhich the job is to be done, Union shall notify theAssociation from time to time as to the existence of suchexclusive referral procedures and Employer agrees toutilize such referral procedures upon the followingconditions:(a)Nothing in this Agreement shall affect theEmployer's inherent right to determine the competencyand qualifications of his employees and his right toreject and discharge men accordingly.(b)The selection of applicants for referral to jobsshall be on a non-discriminatory basis and shall not bebased on or in any way affected by race, color, creed,union membership, by-laws, regulations, constitutionalprovisions, or any other aspect or obligation of unionmembership, policy or requirement.(c)Workmen referred under Article II to thecontractor's job who are not able to perform the job towhich they are referred because of their own lack ofqualifications, or from some other reasoniwhich is theworkman's own responsibility, shall not be paid show-up time.(d) Qualified applicants required by Employer at thestart of the job must be referred by a local referral officewithin 48 hours of the receipt of Employer's request;those required by Employer after a job has started mustbe referred by a local referral office within 24 hours ofthe receipt of Employer's request. If the local referraloffice fails to comply with this condition, Employermay secure qualified applicants from any other source.Article II of The Tank Agreement 10 provides as follows:On work performed under this contract, the Contrac-tor may bring to the job the first operator ... .All other employees on work performed under thiscontract shall be obtained by the Contractor throughreferral from the Union, from its out of work list orreferral system,which will be operated on a non-discriminatory basis. If the Union is unable to furnishqualified employees within 48 hours of request, theContractor may obtain such employees from any othersource, but if the Contractor avails himself of thisprerogative, such employees must immediately check inwith the Local Union after hire to advise date of hire,name, address and Local Union affiliation, if any.Contrary to the Respondent's contention, I find thatpursuant to the provisions of the Heavy Construction, PipeLine and Tank Agreements it undertook to operate and9Sec 11, (J)of the agreement defines the words "regular employees "10This agreement was negotiated by the Respondent with the signatorycontractors on December 7, 1965, for a term of I year and yearly thereafterin the absence of 60-day notification of termination given by either party11A "callback" designates an employee requested by an employer forwhom the employee had worked in the area within the preceding 3 monthsIt is more fully described hereinafter12However, if the referral was made by telephone or the dispatchedmaintain an exclusive nondiscriminatory referral system, asit concededly did under the AGC Agreement.2.The referral practicesIn administering the contractual hiring hall during theperiod of the alleged discrimination against Dufour andMathews, the Respondent followed virtually the sameunwritten established practices which govern the referral ofoperators and oilers today. During that period, thisfunction was performed by Mario J. Caluda, the Respon-dent's treasurer and business agent, Charles B. Rappold,Sr., its president and assistant business agent, and until hisresignation on June 4, 1969, Assistant Business AgentEmerson Simmons, Jr., a controversial figure in the Union'shierarchy. The particular practices which prevailed at thetime of the events herein may be described as follows:Referral began with a request for operators or oilersmade by a contracting employer, as required by theapplicable bargainingagreement.The employer indicated,among other things, the estimated duration, location, andreporting time of the job, the equipment to be run, andwhether or not it was a "callback." 11 An operator could notbe referred to an oiler's job unless an oiler declined it or onewas not available. A work order was usually prepared to begiven to the dispatched individual for delivery to theemployer.12 Several work orders in evidence show thenumber of days the job wasestimatedto last; others state a"few days"; and so.ne contain no notation at all or denotethe referral as a "callback."The method of selecting job applicants for referraldepended on the estimated duration of the job or whether itwas a "callback." Where the job was expected to run for aperiod longer than 3 days,13 the Respondent utilized anout-of-work list, which separately recorded the names ofoperators and oilers. This list was prepared by an officeclerk from information taken from registration slipsunemployed applicants were required to fill out, and itincluded their dates of registration and telephone numberswhere they could be reached.) Although the out-of-work listprovided spaces in which to note the equipmentregistrantswere capable of operating, this information was lacking formost of them. This list was brought up-to-date at differenttimes 14 by transferringtoa newlistthe names ofindividuals who presumably had not yet been referred tothe longer type job.According to Caluda's testimony, when a job of morethan 3 days estimated duration became available, it was theUnion's practice to select from the out-of-work list theindividual with the earliestregistrationdate who, in thebusiness agent's opinion, was qualified to operate theparticular equipment and to telephone him at home andoffer him the job. If the registrant declined the job 15 orcould not be reached, the business agent telephoned theoffer to the next qualified applicant on the hst. Uponindividualwas otherwise unable to obtain the work order before reportingfor work,the workorderwas dispensed with13 It appears fromCaluda'stestimony that, as a result of a recentmembership vote,this period was changed to more than 5 days.14At thepresent time this is done on a regular monthly basis.15 It was not unusual for registrants to turn down jobs in order to waitfor better job opportunities or for any other reason Such rejection did notaffect their position on the list 258DECISIONSOF NATIONALLABOR RELATIONS BOARDacceptance of such a job, the dispatched employee's namewould ordinarily be removed from thislist,16making itnecessary for the individual to reregister and go to thebottom of thelist ifhe desired new employment aftercompletion of the job to which he was referred. Caldua,however, conceded that not allnames ofindividuals whosecured employmentlastingmore than 3 days would bestrickenfrom the list. This he attributed to the Union's lackof knowledge of the actual duration of the job,17 itsinability to police all Jobs, and the employees' dishonesty innot furnishing this information to the Union.In determiningthe applicant's qualification for referral,Caluda testified, he generally relied on personal knowledgeof the individual's capabilities derived from Caluda's longassociationwith the hiring hall and observation of theindividual's work. However, he also conceded that he mightreferan individual to a job to operate equipment theindividual had not previously run, if the individual askedfor the opportunity to do so Moreover, Caluda testifiedthat,of necessity, he would accept a new registrant'srepresentationofhiscapability to operate specifiedequipment and refer him to such Jobs. In this connection itisnoted that under the AGC contract, as well as under theother contracts mentioned above, the employer has theright to determine a dispatched employee's qualifications todo a particular Job and to send him back to the hiring hall iffound to be wanting.With respect to referrals to estimated 1- to 3-day Jobs, theout-of-work list was not ordinarily used. Instead,BusinessAgentsCaluda and Rappold followed a free-for-allprocedure for distributing these jobs. Thus, when a workorder for a 1- to 3-day Job was received, Caluda or Rappoldcalled it out in the hall where job applicants wereassembled, specifying the details of the job, including theequipment to be operated. The first person who reached thebusinessagent to claim the job was referred. AlthoughCaluda testified that, if there were two qualified contendersthey tried "to go to the list and see who . . (was) on top"and awarded him the Job, I am convinced from my analysisof the entire record that, if the list had been used for suchpurposes, it would have been on rare occasions. Caluda alsotestified that, if no one in the hall accepted the announcedjob, it was his practice to select at random from the out-of-work list the name of an individual whom he would thentelephone to offer him the job.Unlike Caluda and Rappold, Assistant Business AgentEmerson Simmons, who also handled referrals until hisresignationon June 4, 1969, did not call out the job in thehall. It was his practice simply to designate an individual hechose to refer. No evidence was adduced what standards, ifany, he used to make the selection. To Dufour, Simmons'procedure was even more offensive than that pursued byCaluda and Rappold because, as Dufour testified, underthe latter system, at least, "everybody had more or less achance at" the job. It appears that acceptance of a 1- to 3-day job did not affect the individual's standing on the out-of-work list or eligibility for referral, although if the joblasted longer than3 days,his name was supposed to bestricken from the list.Regardless of a registrant's standing on the out-of-worklist, an employee could be referred on a priority basis as a"callback"to an employer coveredby the AGCcontract,isprovided the employee had worked for the employer in thearea within the preceding 3 months.Although the AGCcontract only requires the employer to notify the Unionwhen he hires such an employee,the practice has been forthe employer to request the Union to refer the individual.According to Caluda's testimony, "callback"requests havebeen honored without verifying whether the employeeactually met the 3-month employment condition.Finally,there is evidence in the record of instances ofdepartures from the foregoing practices.Exceptwithrespectto jobshere in question,discussion of this evidencewould serve no purpose but to demonstrate the Respon-dent's control over the hiring hall - a fact which cannot bedisputed.3.Alleged discrimination against DufouraHis opposition to the administration of the hiringhall and incumbentunionofficialsDufour, an operatingengineerand member of theRespondent for 19 years, customarily used the Respon-dent's hiring hall to secure employment in the trade untilthe latter part of November 1969,19 when he no longerbecame available for referral.Dissatisfiedwith theoperation of the hiring hall, Dufour, on February 21,drafted a letter addressed to Union President Rappold inwhich he expressed the need for improvements in hiringhall procedures; criticized the favoritism and discrinuna-tionpracticedbyAssistantBusinessAgent EmersonSimmons and the refusal of the office secretary to permitmembers to inspect the out-of-work list; and requestedassistance in filing a formal grievance with the Local.Dufour thereupon delivered this letter to Rappold in thepresence of Business Agent and Treasurer Calduda andFinancial Secretary Peter Babin. After all three read theletter,Rappold expressed sympathy with Dufour's "cause,"asserting, however, an inability to remedy the situation. AtBabin's suggestion, Dufour rewrote the letter and sent it toLawrence Simmons, Emerson's uncle who was the Respon-dent's statewide business manager in overall charge of theRespondent's affairs. Also following Babin's advice,Dufour,on February 24, mailed a copy of this letter to the Inter-nationalUnion's general president in Washington, D. C.,urging that consideration of his complaint be expedited.On February 25, Rappold, on behalf of BusinessManager LawrenceSimmons,responded to Dufour's letterinwhich he enclosed certain requested documents andadvised Dufour that the out-of-work list was available forexamination by him and other employees working out ofthe union hall. Stating that Lawrence Simmons and hewould be glad to discuss the matters set forth in Dufour's16Under the present practice, the name must be stricken if the job lastsfor more than 3 days did not last that longmore than 5 days18The other contracts mentioned above also recognize preferential11There have been occasions when jobs have lasted longer than thetreatment of present and former employeesestimated time Conversely, an individual's name would be restored to the19Unless otherwise indicated, all dates relate to 1969listwith his former registration date if thejob to which he was dispatched OPERATING ENGINEERS, LOCAL 406259letterand to explain the Union's referral procedures,Rappold suggested that Dufour communicate with him toarrange for a meeting during the week of March 3. About aday after sending this letter, Rappold approached Dufourand informed him that Lawrence Simmons had appointedhim to take care of the matter and that he (Rappold) woulddo everything he could "to discourage" what Dufour wasattempting to do. Several days later, Dufour was advised bythe International's general president to meet with theUnion's president and business manager to straighten outthe problem raised by Dufour.A meeting with Lawrence Simmons and Rappold washeld on March 4. In answer to Simmons' question, Dufourstated that he wanted an honest hall and a curb on EmersonSimmons' power. Lawrence Simmons replied that he wouldseewhat could be done and then directed Rappold tosecure the work order for the Bagwell-Neal job whichSimmons handed over to Dufour. Dufour thereupon wentto work for Bagwell-Neal, completing 174 hours by the timethe job ended about March 28.On several occasions following the March 4 meeting,Rappold engaged Dufour in conversations in the Union'sback office in repeated efforts to persuade Dufour to dropand forget the matter. Rappold pointed out that hisdemands for an honest hiring hall and things of that naturewould only hurt the men because the Union would losecontrol of the hiring hall and the Government wouldbecome involved with the result that anybody could comein and sign the out-of-work list and would have to be put towork. Rappold also warned Dufour that he was "creating adisturbance . . . [and] was rocking the boat . . . [and] washurting . . [himself ] personally by doing this." 20That Emerson Simmons' handling of job referrals wassubject to serious criticism and probably led to his forcedresignation on June 4, is indicated in statements made byFinancial Secretary Babin to Dufour. About a day or twobeforeEmerson Simmons' resignation, Dufour had atelephone conversation with Babin, in the course of whichBabin told him that "if you people would know how manyjobs go out the back door, how many people don't sign in orsign out . . . if you all would ride around the city and seehow many jobs are going on . . . you would want to kill"Emerson Simmons and the business agent. 21 On anotheroccasion in August, during the period of the 1969 unionelection, 22 Babin discussed with Dufour and Dale G. Agee,anothermember of the Union, Emerson Simmons'handling of the hiring hall. Babin told them that EmersonSimmons had for years starved some of his friends,20The foregoing findings concerning Dufour-Rappold conversations arebased on the former's testimony which I find more convincing andbelievable than Rappold's simple denial that he told Dufour he was hurtinghimself or was rocking the boat2iBabin's quoted remarks are derived from the testimony of Dufourwho I find was a reliable and trustworthy witness Babin could not recallthis conversation In my opinion, Dufour's testimony is not impugned bythe fact that his pretrial affidavit given to a Board agent does not mentionthat in this conversation he also told Babin that Babin was "cut up topieces" at a private meeting of Emerson and Lawrence Simmons andseveral operators it is quite clear that the affidavit corroborated Dufour'sremarks regarding Emerson Simmons' hiring hall practices which are inquestion in this case22 It is not particularly important to determine whether this incidentoccurred at a time when incorrectly addressed envelopes containing ballotswere being remailed, as Dufour testified, or at a time when the ballots wereincluding himself, and other people who had been using thehiring hall for 20 years, noting that Dufour was one of thoseindividuals.23In the summer of 1969, Dufour actively participated in thecampaign for the election of officers scheduled to be held inAugust. He endorsed candidates who opposed some of theincumbents, openly solicited support for his candidates,and wrote and passed out campaign literature. During thisperiod, on June 9, Dufour wrote President Rappold a letterinwhich he questioned Rappold's motives and actions atthe Union's June 4 and 5 meetings where he was improperlydeprived of the opportunity to speak on the subject ofGood and Welfare. Continuing, Dufour chided Rappoldfor permitting Lawrence Simmons to indulge in an abusiveand racist tirade against members and his ruling out oforder members who objected to such conduct of officials,while not silencing supporters of the admimstration.b.Denialof referralIt is the General Counsel's position that Dufour wasdiscriminatorily denied referral to 32 specified jobs he wasqualified to perform during the period from February I I toNovember 25. In this penod, Dufour received some 27 jobassignments, most of which were for a single day, a few for2 or 3 days, one for 5 days, another for 174 hours, and thelast referral for I to 1-1/2 months. The 174-hourjob was areferralmadetoBagwell-NealonMarch 4 undercircumstances related above when Dufour complained toBusiness Manager Lawrence Simmons concerning the waythe hiring hall was run. The last referral was to a Boh Bros.job and was given to Dufour on July 28, 6 days after hefiled the initial unfair labor practice charge in this case.From February 11 to November 25 Defour wasregistered on the out of work list.24 Until the middle ofSeptember, he also regularly sought employment at thehiringhall,exceptwhen working on a referred job,reporting everymorning about 7 o'clock and usuallyremaining there until 10 a.m. or after the business agentsleft the hall on their regular rounds. After the middle ofSeptember, Dufour discontinued his personal appearancesat the hiring hall for the asserted reason that referral togoodjobs were not made there. However, this did not affecthis availability for jobs of longer than 3 days estimateddurationwhich, as indicated above, were customarilyoffered over the telephone. Although Dufour could at allbeing counteda weekor two later, as Dale G Agee recalled23The foregoing account is based on the mutually corroboratingtestimony of Dufour andAgee,which I credit Although this conversationwas not mentioned in Dufour's pretrial affidavit, neither Dufour nor Ageeappeared to me to be individuals disposed to fabricatetestimony againstBabin with whom they apparentlywerenot at odds On the other hand,Babin,who could notrecall havinghad the conversation in question, didnot impressme as a candid witness His reluctanceto admit hisawarenessof the waythe hiring hall was beingoperatedand Emerson Simmons'conduct in that regarddoes not enhancehis credibility24Dufour'soriginal registration date in 1969was January 27 UponcompletionofhisBagwell-Nealassignmentmentionedabove,hereregistered on the out-of-work list,as he was requiredto do, on March 31Apparently, after his jobwith anothercontractor ended,he again registeredon April 23 The last timeDufour registered was on September16 after hisBob Bros jobterminated 260DECISIONSOF NATIONALLABOR RELATIONS BOARDtimes be reached by telephone at the number noted on theout-of-work Iist25 for referral to the longer jobs, headmittedly was never called by the business agents,26 muchless offered the jobs in issue here. It is conceded that afterNovember 25, Dufour also became unavailable for thelonger term jobs. Curiously, in the subsequent monthsDufour received from the Union repeated telephone offersof jobs, which he declined.27The General Counsel claims that Dufour was entitled toreferral to the jobs considered below, which he wasqualified to perform, on the basis of his higher standing onthe out-of-work list than that of the individuals who wereawarded the jobs. However, insofar as referral to I- to 3-day jobs is concerned, Dufour's right to those jobs cannotbe tested by his position on the out-of-work list. Aspreviously noted, it was the Respondent's general practiceto utilize the list only to make referrals to jobs of longerestimated duration. On the other hand, in awarding the I-to 3-day jobs, Rappold and Caluda customarily followedthe procedure of announcing them in the hall and referringthe individuals who were the first ones to reach the businessagent to claim these jobs, whereas Emerson Simmonsawarded jobs to individuals he chose. Although theseprocedures certainly leave much to be desired, the amendedcomplaint does not allege their invalidity; rather thegravamen of the alleged violation is unequal treatmentaccordedDufour.28However, the record contains noevidence that Dufour was ever refused referral by Rappoldor Caluda when he succeeded in being the first to claim anannounced job or that he was otherwise treated differently25Dufour during the period involved utilized an answering service26There is one exception and that is the Boh Bros job which Dufourreceived over the telephone after filing his unfair labor practice chargeherein27 It appears that Dufour was engaged at that time in other pursuits tosupport himself and family21This is also the amended complaint's theory of the discriminationpracticed against Mathews28Contractor1.Bartley, Inc.2.H. C. Price Co.3.H. C. Price Co.4.Creole ElectricCo.5.G & T, rentalcontractor offrom other employees. With respect to Emerson Simmons'assignments, there is also no evidence that Dufour, anymore than other job applicants in the hall, was entitled tothose jobs over the individuals who actually received them.The particular jobs shown by the record to fall into thecategory of 1- to 3-day jobs, as well as those not shown tobe of longer duration where the out-of-work list, under theRespondent's practice, would have relevance in determin-ing referrals, are set forth below.29Turning to the jobs of estimated longer duration whichthe General Counsel urges should have been, but were not,offered to Dufour by telephone in accordance with itsconceded practice, the record discloses the followingrelevant information concerning the referrals:1.Holiday Inns of America. Eddie Roth was referred tothat job by Business Agent Emerson Simmons on February26 as a hoist operator and worked there about 3 months.His latest registration date at the time of referral wasFebruary 25.30 Dufour, who was qualified to perform thatwork, had a registration date of January 27. NeitherSimmons nor any other union representative testified toexplain the failure to offer thisjob to Dufour.2.FosterWheeler Corp. Melvin Polk received thisreferral as a tugger operator from Business Agent Rappoldon April 28, which was the same date as his registrationdate on the April 14 out-of-work list.31 Although Dufour'slatest registration date was April 23, neither Rappold norany other union representative gave testimony as to thereasonwhy Dufour's higher standing on the list wascomplaintto add another Pearl Masonry job onOct. 24 to the list of jobs to which Dufourwas entitled to be referred by reason of hisstandingon out-of-work list. As this job wasfor 1 or 2 days & therefore not governed byout-of-work list, I find it unnecessary toreconsider my ruling.)14.Date of Referral15.Feb. 1116.Feb. 11(Windzel referred)17.Feb. 11(Ebeier referred)Feb. 11H. C. Price Co.Feb. 196.Standard RoofingCo.7.Peter Kiewit &Feb. 20Sons Inc.March 38.Bagwell-NealJune 109.Holiday Inns ofAmerica10.Pearl Masonry,June 18Inc.July 1011.Tudor ConstructionCo.July 1512.Houston ContractingCo.13.Pearl Masonry,Inc.Oct. 10Oct. 22(The G.C. requests that T.X. reverse hisruling denying G.C.'s motionto amendPratt Farnsworth,Inc.Associated PipelineContra.Sam P. WallaceCo., Inc.Oct.Oct.Nov.27316Pratt Farnsworth,Inc.Nov. 17(Althoughit appears this was a shortterm oiler's job which should have beencalled outat hiring hall, itwas givento ClydeKennedyat request of hisbrother, the operator on job, in order tohave company on the long trip to jobsite.However, it is clear that, had the jobbeen offered at the hall, Dufour would nothave obtained it since he had previouslystopped going to hall foremployment.)18.Trust-Kote, Inc.Nov. 1719.Pittsburgh DesMoines SteelCo.Nov. 2430The January out-of-worklist also contains an earlierregistration dateof October 21, 1968 However, this date was deleted,and was apparentlycontinued in error on the subsequent February 25 out-of-work list31Polk's registration date of March 12,mentioned in Business AgentCaluda's testimony,was obviously superseded by the later April 28 datewhen he probably reregistered after he completed an earlier assigned joblasting more than 3 days OPERATING ENGINEERS, LOCAL 406261ignored. Accordingto BusinessAgent Caluda, Polk worked176 hours on thisjob.3.Al Johnson Construction Co. Emerson Simmonsreferred Burley Touchet to this job on May 6 to operate aforklift.Caluda testified that Touchet worked 59 hours onthis job. Here, too, the Respondent furnished no testimoni-al explanation why Dufour, whose registration date on theApril 14 list was April 23, was passed over in favor ofTouchet whose latest registration date on that list was April25.324.Con-Plex. On June 19, Russell Samples was referredby Rappold to this job to operate a crane with a clambucket. The job lasted 165 hours. The June 19 out-of-worklist shows that Samples' latest registration date at the timeof referral was June 17, while Dufour's was April 23.Although Rappold testified that Dufour was not qualifiedto run the clam bucket, he did not state that this was thereason for not offering him thisjob. Moreover, he admittedthat he had never asked Dufour whether he was capable ofoperating that equipment. Caluda also gave testimony thatDufour lacked the qualification to operate the clam bucket.He apparently formed this judgment because he had neverseen him runone and had never referred Dufour to such ajob.However, he admitted that he had referred newregistrantsto operate equipment, relying solely on theirrepresentation that they could do the job. Indeed, Caludaconceded that, if individuals requested the opportunity tohandle certain equipment they had never previously run, hewould refer them to suchjobs.DisputingRappold's and Caluda's opinion of hisqualification to operate a clam bucket, Dufour, who waslicensed to operate this and other equipment, testified thathe was capable of operating a clam bucket and had actuallydone so. I credit Dufour's testimony and doubt thatRappold or Caluda honestly believed that Dufour was notqualified to operate a clam bucket.The Respondent also suggests that Dufour was not giventheCon-Plex assignment because he was working onanother job for a contractor, James O'Neill, to which hewas referred on June 17. However, there is no evidentiarysupport for such a contention. Moreover, although Dufourworked 28 hours on that job, it appears from the retentionof hisnameon the out-of-work list that thejob did not lastmore than 3 days and, under the Respondent's practice,was not precluded from receiving over the telephonereferral to long term jobs according to his standing on the11St.335.Houston Contracting Company. On September 22,Caluda referred Ernest Herrin to this job to operate aconcretemixer.Caluda could not remember how Herrinwas selectedfor thatjob which, it appears, was to last aboutamonth. The September 9 out-of-work list discloses32Although the list also shows a prior registration date of February 24for Touchet, as Caluda testified, it was deleted and evidently superseded bythe later April 25 date when he reregistered after intervening employment33On July 28, 6 days after Dufour filed his unfair labor practice chargeherein, Caluda telephoned Dufour and referred him to a long term job withBob Bros, although Dufour informed him that he still had a day to workon a short-term job to which he had previously been referred34Dufour reregistered on that date following termination of his BobBros JobHerrin's registration date as September 22 and Dufour's asSeptember 16 346.PittsburghDes Moines Steel Co. On October 8,Caluda telephoned William Grace at home and referredhim as a unit operator. This job was expected to last amonth or so. When cross-examined concerning Grace'sselection for the referral, Caluda testified that he thoughtthatGrace "was the first one ... in line for it," and thatDufour was below him on the list. However, Grace's mostrecent registration date on the applicable September 9 out-of-work list was October 3,35 whereas Dufour's registrationdate was September 16.7.Westinghouse Electric Corp. On October 20, Rap-pold referred Frank Favalora as a sandblaster. As Favaloraworked 40 hours there, in all likelihood the job lasted morethan 3 days. The October 12 out-of-work list shows tworegistrationdates for Favalora- September 22 andOctober 22 - either of which is subordinate to Dufour'sSeptember 16 date. Neither Rappold nor any otherrepresentative of the Respondent offered an explanation atthe hearing why Dufour was passed over.8.Walter J.BarnesElectric Co., Inc. This was a referralgiven by Rappold to Venix Tassin on November 20 tooperate a ditch witch. According to Caluda, this was a 32-hour job.36 From this it may reasonably be inferred that itsduration exceeded 3 days. Although the October 12 out-of-work list shows Dufour's September 16 registration date tobe superior to Tassin's October 24 date, Rappold furnishedno testimony concerning the circumstances of this referral.In addition to the foregoing, the General Counsel claimsthat Dufour was entitled to referral to four jobs which weregiven to other registrants on the basis of "callbacks,"without regard to their relative standing on the out-of-worklist.The contractors on these jobs were Peter Kiewit &Sons, Inc.; H.B. Fowler, Inc.; E. I. Dupont De Nemours &Co.; and R. J. Gaffney, Incorporated, all of whom it wasstipulated,were bound by the referral provisions of theAGC Agreement. As discussed above, the"callback"practice developed from the clause in that contract whichrequires the contracting employers to give preference inemployment to qualified craftsmen who were employed byhim in the geographical area covered by the contract withinthepreceding 3months.37The circumstances of thereferrals in question are, as follows:1.Peter Kiewit. On June 11, at the request of the mastermechanic on that job, Caluda telephoned James McKinneyand referred him there as a unit operator. In making thisreferral,Caluda did not verify whether McKinney waseligible for "callback" under the terms of the contract. Hetestified that it was not his policy to question the proprietyof a contractor's request for a "callback," or to ascertainindependently the employee's eligibility for "callback."McKinney worked 144 hours on this job.35 it is quite clear that Grace'searlierApril 22 registration dateindicated on the list was supplanted by the October 3 date36 Theworkordercontains the notation"32November, 127December," which probablyindicatesthe hours worked in November andDecember17As previously indicated, although the contract also imposes on theemployer the obligation to notify the Union of such hiring, the employershave followed the practice of requesting the Union to make the "callback"referral 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.H. B. Fowler, Inc. W. R. Tinker was referred to thisjob on September 23 by Caluda to operate a deck engine.This was done in response to the request of the foreman ormaster mechanic on that job who told Caluda that Tinkerhad previously worked for him. No further inquiry wasmade to verify Tinker's eligibility for thejob.3.R.J.Gaffney.Tommy Burros received this"callback" from Caluda on October 24 to run a cherrypicker. Here, too, Caluda did not ascertain whether Burroshad the requisite employment with Gaffney to entitle himto a "callback."4.Dupont. Luke Passman received this "callback" fromRappold on November 25 to run a front-end loader. Thereisno evidence whether Rappold verified Passman'seligibility for "callback."There is one other job, noted on the Work Order to be fora "few days." which the General Counsel asserts shouldhave been assigned to Dufour by reason of his position onthe out-of-work list. That was a referral given by Caluda onJuly 10 to Peter Cavallo, a man about 70 years old, tooperateahoist forTri-StateRoofing Company ofTennessee. Concedely, this was not a "callback" in thestrict contractual sense since Cavallo apparently did notmeet the 3-month prior employment requirement. Caludatestified that he sent Cavallo to thisjob at the request of thecontractor.He further testified that he was "proud" tohonor this request for an elderly worker who was capable ofperforming that job, especially in view of difficultiesencountered in placing senior citizens. It is also clear thatCaluda did not follow the out-of-work list in selectingCavallo whose registration date was July 2 as comparedwith Dufour's April 23 date.4.Alleged discrimination against Mathewsa.His opposition to the Union's administrationMathews, a union member since 1967, is an operatingengineer who for som,-time has been utilizing the hiring hallto secure employment. It is alleged that he was subjected todiscriminatory treatment in job referrals during the periodfrom June 16 through August 26, in retaliation for hiscriticismof the incumbent officers' handling of unionaffairs.At a regular union meeting held June 4, Benny Audibert,a member, questionedBusinessManager Lawrence Sim-mons concerning the propriety of his expending $739 ofunion funds for gifts for International Union officers.Simmons responded that, as business manager, he had theauthority to do so. Supporting Audibert's position,Mathews took the floor and confronted him with aquotation from the Union's Constitution which prohibitedsuch use of union funds without the membership'sapproval.Although Simmons challengedMathews tosubmit the matter to a vote of the membership, no motionwas made and the matter was dropped. At the sameasThis was a loan that Simmons had made to Dufour on March 4 atthemeeting at which Dufour's complaint regarding the administration ofthe hiring hall was discussed That morning Dufour had lost his wallet39Although this is not one of the jobs to which the amended complaintalleges Mathews was entitled,the General Counsel relies on this incident asan illustration of the Respondent's improper treatment of Mathews40These were July 10 and August 4 to Con-Plex, August 6 to Hayesmeeting,nominations for the forthcoming union election inAugust were received. A slate was nominated to oppose theincumbent officers, includingSimmons.Mathews cam-paigned on behalf of the opposition candidates discussing,among other things, the hiring procedures. "On the unionfloor," in Simmons' presence, Mathews also complainedabout the way the Union's affairs were then beingconducted.On the morning of June 10, Lawrence Simmons enteredthe union hall and glanced around. Noticing Mathews,Simmons approached him and in a loud voice demanded toknow when he was going to get off his back. In response,Mathews stated that he would do so as soonas Simmonsreturned to the Union's'I treasury the' $739 taken for theChristmas gifts.Manifestly irked by this reply, Simmonswarned Mathews that he had "better get off his back orelse."WhenMathews asked whether Simmons wasthreatening him, Simmons retorted that he could take it anyway he wanted to and repeated the admonition to get offhis back, adding that, "if he couldn't handle people like .. .[Mathews] he didn't need to be in the office." This verbalexchange ended with Mathews' remark that that soundedfine to him. A few minutes after Simmons left to go to hisoffice, he returned to ask Dufour to repay) the' $ 20 he hadpreviously lent him,38 and remarked that, if Mathewsneeded any money, to get it from his friends. Dufourthereupon repaid the loan with money borrowed fromanother member, Roland LeGlue.About 3 or 4 weeks later, in the early part of July,Mathews arrived at the union hall, as he usually did, insearch of work. There he was informed by a member thata job was available, which had previously been announcedand declined by those present. Mathews thereupon askedRappold for the job. Upon receiving Mathews' affirmativereply to his inquiry whether Mathews was able to run atower crane, Rappold went to Simmons' office. Fiveminuteslater,Rappold returned; informedMathews"never mind about the job"; and told Tommy Holt, whohad earlier refused the job, to takeit.39This Holt did butquit thejobin lessthan a week.b.Denialof referralMathews testified that from the time he first started work-ing out of the Union's hiring halluntilJune 10, he hadreceived"fairlysteady" employment. The amendedcomplaintallegesthat thereafter between June 16 andAugust 26, Mathews was unlawfully denied referral to 19identified jobs he was qualified to perform. It appears thatduring this period he was sent out to four 1-day jobs,40which he was given in the union hall by being thefirst oneto claim them at the counter after theirannouncement. Inaddition, either in the latter part of August or in September,Construction Company (the job might have lasted an additional1/2 day);and August13 to Gertler-Hebert Although the latter Job was estimated tobe for I day,Mathews worked there for 2or 3 days,and after a layoff of aday or two,he was calledbackand resumed work for another"couple ofdays" The Union'swelfarerecords ofemployer contributions show thatMathews worked 48 hours in August for Gertler-Hebert. OPERATING ENGINEERS, LOCAL 406263Mathews was referred by telephone to an H. B. Fowler jobwhich lasted more than a month.41During June, July, and August Mathews, with fewexceptions, regularly reported at the hiring hall about 7o'clock every morning in an effort to obtain employment42and remained at the hall until the businessagents' usualdepartureMoreover, Mathews, who had registered on theout-of-work list on June 2, was always available to bereached by telephone during this period to receive referralsfrom the Union. However, no such offers were made untilhis assignmentto the H. B. Fowler job.As in Dufour's case, the General Counsel maintains thatMathews should have been referred to the jobs noted in themargin below 43 by reason of his position on the out-of-work list, even though the evidence discloses that these jobswere estimated to last 1 to 3 days or the record fails toestablish that their estimated duration was more than 3days, referral to which would be governed by a registrant'sstanding on the list under the prevailing hiring hallpractices.The circumstances surrounding these referralsare asfollows:1.W H. Williams Co. On June 16, Caluda referredJames Clark to this job to operate an electric cranemounted on a barge in the Gulf of Mexico. Although therecord does not indicate the duration of this job, it wasoffered to Clark by telephone. In explaining Clark'sselection,Caluda testified that business agents aways try toaccommodate Gulf employers who want men with previousexperience on the Gulf and were familiar with that type ofoperation and that Clark was such a person and wasavailable on the out-of-work list. In so doing, Caludaignored Mathews' availability and his June 2 registrationdate which was earlier than Clark's June 10 date. AlthoughCaluda did not give any reason for passing over Mathews,he testified that he had neversentMathews out to operate acrane on the Gulf and that he did not think that Mathewswas qualified to do such work. Mathews, however, testifiedthat he was competent to operate the electric crane inquestion and that he had actually operated electric cranesmounted on ships at various locations in the river, whichwork required substantially the same skills. Indeed in July1970, the Union referred Mathews to operate the samecrane intheGulf as Clark did apparently for the sameemployer. Mathews performed this work for 10 days whenhis job was finished and he was laid off. However, during41Mathews testified on direct examination that on August 24 hereceived a referral to a job he did not identify,which lasted more than amonth Under cross-examination,Mathews answered in the affirmative toa leading question that he had previously testified on direct examinationthat he had been referred to an H B Fowler job after August 1969According to the welfare records introduced in evidence, he worked 64hours for H B Fowler in September but none in August42Mathews testified that during these months he had part-time nightemployment on the riverfront, which he had previously undertaken inanticipationoflosing job opportunities as a consequence of hiscontemplated campaign against the union administration It is not assertedthat he was ineligible for referral because of his part-time employment orthat he was denied jobs for this reason43Date ofContractorReferral1.Pearl MasonryJune 262.George A. Fuller Co.June 273.McMillion Dozer ServiceJuly 8his employment, Mathews was involved in two mishapswhich caused damage to the crane.442.Imperial Constructors, Inc Caluda referred FrankCollegan to this job on June 24 to operate a backhoeAlthough the record does not indicate the duration of thisjob, it appears that Collegan was selected by Caludabecause of his willingness to go to Thibodaux, Louisiana,where the jobsite was located. Mathews, whose registrationdate on the out-of-work list was June 2, while Collegan'swas June 9, was not offered the job. Mathews testified thathe probably would have accepted this job, if offered3.F.Miller & Sons, Inc. Ronald Root was referred byCaluda to this job on July 14 to operate a well point.According to Caluda, before offering the job to Root overthe telephone,he unsuccessfully called several registrantson the out-of-work list who had precedence over Root butdeclined to take the job because of its location inThibodaux, Louisiana. However, Mathews was not calledfor thisjob,45 despite the fact that his June 2 position on theout-of-work list was higher than that of Root who hadregistered on June 13.4.H. G. Fowler. On July 30, at the contractor's request,Caluda referred W. Tinker to that job to operate a deckengine. This was a "callback." Caluda testified that at thetime he honored the request he knew that Tinker hadworked for the contractor about a week or two before.5.FejtaConstruction Company, Inc. On August 15,about noon, Caluda referred Curtis Wacto to this job tooperate a hoist.Wacto worked there 57 hours. Caludatestified that he offered the job to Wacto on the telephoneafter making several calls to registrants on the out-of-worklistwith earlier registration dates than Wacto's July 30 date.Mathews, however, was not called, even though he hadregistered on June 2. When cross-examined as to the reasonfor bypassing Mathews, Caluda was unable to answer.There is some question whether Mathews was available foremployment on August 15 since he had been referred to a1-day job on August 13 where he ultimately stayed on tomake a total of 48 hours. As discussed above, this was notan uninterrupted 48 hours of employment; rather it appearsthat after 2 or 3 days he was laid off and subsequentlyrecalled.6.Welding & Manufacturing Co. On August 19,GeorgeRussellwas referred by Caluda as a forkliftoperator. Russell worked 148 hours on that job Mathews,—ate LfContractorRefer, rl4.Tudor Co-tructson Co.July155Con-PleaJuly176Keller ConstruetionCoJuly187.Keller Construe CronCoJuly298KendrrrkExtensionCoJuly309Ford Construction Co.lug510Milton J -forsook, Inc.Aug711lird-States ConstructorAug1144Although the employer's superintendent testified that he did notdischargeMathews for these accidents,he stated that he decided not torehirehim because of them In this connection,itappears that thisemployer had retained another crane operator who was involved in anaccident which apparently caused more serious damage to a crane45Mathews testified that, because of the distance he would have had totravel to that job, the duration of the job would have determined whetherhe would have accepted it and that probably he would not have taken it forIday onlyHowever,this information is customarily given when a job isoffered so that the applicant could decide for himself whether to take it 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhose June 2 standing on the out-of-work list was higherthan Russell's August 15 registration date, was not calledfor that job. No explanation was proffered.7.JosephMcCollum of Texas. On August 23, CaludareferredFordKennedy as a unit operator. Kennedyworked 56 hours on this job which was located in Bogalusawhere he resided. Caluda testified that he "evidently" didnot utilize the out-of-work list to fill that opening but gaveKennedy the job because he lived in the same city wherethe jobsite was situated.Mathews was not offered thisreferral, although his June 2 registration date was supenorto Kennedy's July 16 date.8.Westinghouse ElectricCorp.CurtisHanka wasreferred to this job on August 26 by Rappold. The workorder describes the job as "mechanic or unit oper." andcontains no notation as to estimated duration. According toRappold, the contractor stated that he needed a mechanicwhom he could retain as a unit operator possibly for a daybut if the individual was a good mechanic there was a greatdeal of work available for him to repair broken downequipment.Although Rappold did not indicate in histestimony how he happened to select Hanka for thejob orwhether he even considered Mathews, he testified thatMathews was not a qualified mechanic. According toMathews, he was capable of performing light mechanicalwork but was not a qualified "big equipment mechanic."Hanka had registered on July 30 on the out-of-work listbefore receiving this job, while Mathews' registration datewas June 2.B.Concluding Findings1.With respect to discrimination against Dufourand MathewsItissettled law that a labor organization whichundertakes to operate a hiring hall pursuant to contract orother arrangement with employers as the exclusive sourceof recruitment of employees is obligated to refer jobapplicants without regard to their union membership orloyalty or the lack of it.46 Moreover, under the concept offair representation developed inMiranda,47 the labororganization, acting as the statutory bargaining representa-tive of such employees, is further prohibited from makingreferralson the basis of unfair, irrelevant or invidiousconsiderations or classifications, such as race.48 Discnmi-nation for the foregoing reasons has been held to violateSection 8(b)(1)(A) and (2) of the Act.Characterizing the system used by the Respondent fordispatching employees to the I- to 3-day jobs, as unfair,irrelevant,and invidious byMirandastandards, theGeneral Counsel argues that discrimination against Dufourand Mathews was established because the Respondentadmittedly did not consult the out-of-work list in referringapplicants to certain jobs of such short duration mentionedin the amended complaint to which Dufour and Mathews46Local 357,InternationalBrotherhood of Teamsters v N L R B,365U S 66747Miranda Fuel Company, Inc,140 NLRB181, enforcementdenied 326F 2d 172 (C A 2), see alsoLocal Union No 12, United Rubber, Cork,Linoleumand Plastic Workers of America, AFL-CIO,150 NLRB 312, enfd368 F 2d 12 (C A 5), cert denied 389 U S 83748Cargo Handlers, Inc,159 NLRB 321,HoustonMaritime Association,had a prior registration claim. In addition, the GeneralCounsel contends that Dufour and Mathews suffereddiscrimination for the same reasons with respect to otherjobs to which employees were dispatched on the basis of theRespondent's "callback" practice, which assertedly was notcontractually authorized. Finally, with respect to the longerterm jobs to which referral was concededly supposed to begoverned by relative standing on the out-of-work list, it istheGeneral Counsel's position that the Respondent'sfailure to offer Dufour and Mathews certain jobs in thiscategory constituted a breach of its duty of fair representa-tionand discriminatory because motivated by union-related considerations. The Respondent, on the other hand,denies that the lawfulness of its hiring hall practicesrespecting the assignment of I- to 3-day jobs and"callbacks" arein issue inthiscase.Furthermore, itvigorously urges that work has always been available toDufour and Mathews on equal terms with other jobapplicants and that referrals have been made strictly on thebasis of legitimate considerations.Ifind great difficulty with the General Counsel's attackupon the Respondent's hiring hall practices respecting theI- to 3-day jobs and "callbacks." The amended complaintdoes not allege such practices to be unlawful, much less thatthey were tainted by reason of the Respondent's failure toutilize the out-of-work list in making such referrals. Indeed,at the hearing, the General Counsel confirmed that thehiring hall practices were not in issue in the case and theTrialExaminer therefore made it perfectly clear that hewould not determine their validity.What is actuallyinvolved and was litigated in this case is, in the language ofthe amended complaint, whether the Respondent violatedSection 8(b)(2) and (1)(A) of the Act "by discnmmatonlyrefusing to refer . . . [Dufour and Mathews] on equalterms with other employee/members," to specified jobs.Turning then to this question, I am unable to find anyevidence that Dufour and Mathews were treated unequallyin the referral to short-term jobs. On the contrary, itappears that whenBusinessAgents Rappold and Caludacalled out those jobs in the hall, Dufour and Mathews hadthe same opportunity as others to compete for them. AsDufour testified, under that system, "everybody had moreor less a chance" to get the announced jobs. In fact, whenDufour and Mathews succeeded in being the first ones toclaim a job, they received the referral. Since, as shownabove, the validity of these practices is not in issue, it isimmaterial that the position on the out-of-work list ofDufour and Mathews, as well as that of other registrants,was superior to those of applicants awarded the announcedI- to 3-day jobs.By the same token, the practice of BusinessAgent Emerson Simmons to designate individuals toreceive suchjobsin the hall does not automatically proveunequal treatment of Dufour.49 Significantly, no evidencewas adduced to show the considerations which entered intoSimmons' selection of individuals for thejobsto which theInc, 168 NLRB 615, enforcement denied on other grounds 426 F 2d 584(C A 5), see alsoLocal 1367,InternationalLongshoremen's Association,AFL-CIO,148 NLRB 897, enfd 368 F 2d 1010 (C A 5), cert denied 389U S 837,Local Union No 18,InternationalUnion of Operating Engineers,AFL-CIO,144 NLRB 136549As indicated above,Simmons' associationwith the Union hadterminated before the period ofalleged discrimination againstMathews OPERATING ENGINEERS, LOCAL 406265General Counsel contends Dufour and Mathews wereentitled.While Simmons' procedure certainly lent itself toabuse and arbitrariness sufficent to create suspicion, moremust be shown that Dufour and Mathews, to a greaterextent than other job applicants, were deliberate objects ofunequal treatment.In view of the foregoing, I find that the General Counselfailed to sustain his burden of proof that the Respondentdiscriminatorily denied Dufour and Mathews referral to thejobs respectively noted in footnotes 29 and 43,supra.Included in this group are jobs whose duration the GeneralCounsel also failed to establish required consideration ofDufour's and Mathews' standing on the out-of-work list indetermining their right to referral to jobs they werequalified to perform. Accordingly, I recommend dismissalof the relevant allegations of the amended complaint.With respect to "callbacks," I find that here, too, theevidence falls far short of demonstrating that Dufour andMathews were victims of unequal treatment. As previouslydiscussed, the AGC Agreement provides for direct priorityrehiring by a contractor of qualified employees who hadpreviously worked for him in the area the preceding 3months, and for the contractor to notify the Union uponsuch hiring. Out of this provision the practice developedwhereby the contractor, instead of personally seeking outthe eligible individual he desires to rehire, requests theUnion to dispatch that individual to the job. The Unioncustomarily honors this request if the employee is available.Although the "callback" practice is not in issue, it is theGeneral Counsel's contention that, by referring individualsto specified jobs in preference to Dufour and Mathews onthe basis of the contractors' bare "callback" request, theRespondent "acted arbitrarily and without reasonablejustification" and in disregard of the out-of-work lists andthereby subjectedDufour and Mathews to unequaltreatment. I find this contention totally lacking in merit.Apart from the fact that Dufour and Mathews havethemselves been recipients of "callback" referrals and thoseprecedures are not subject to challenge, there is nothing inthe record to convince me that the Respondent's departurefrom the contractor its honoring of the "callback" requestsinquestionwas prompted by union-related or unfair,irrelevant or invidious reasons, or that its conduct resultedin unequal treatment of Dufour and Mathews in violationof Section 8(b)(1)(A) or (2) of the Act. Accordingly, Irecommend dismissal of the allegations of the amendedcomplaint relating to discrimination against Dufour andMathews with respect to the jobs listed below.50Another conclusion, however, is compelled with respectto the longer term jobs51 which, under the Respondent'sprevailing hiring hall procedures, should have been offeredtoDufour, in preference to the recipients, by reason of50As discussed in the preceding part of this Decision, the employers ofthe "callback" jobs claimed for Dufour and the dates are Peter Kiewit &Sons, Inc - June 11, H B Fowler, Inc - September 23, R J Gaffney,Incorporated - October 24, and E I DuPont De Nemours & Co -November 25 The "callback" job which the General Counsel contendsshould have been assigned to Mathews is the H. B. Fowler,Inc, job onJuly 3051These are the jobs separately discussed in the preceding section ofthisDecision and are, as follows Holiday Inns of America - February 26,FosterWheeler Corp - April 28, Al Johnson Construction Co - May 6,Con-Plex - June 19, Houston Contracting Company - September 22,Dufour's superior position on the out-of-work list. Clearly,Dufour was available for work and could be reached bytelephone, the customary method of making job offers ofmore than 3 days estimated duration. The Respondent'ssuggestion that Dufour was not available for one of the jobsin question - the June 19 Con-Plex job - because he waselsewhere employed is unpersuasive. It appears that at thattime Dufour's employment was on a short term job whichneither affected his position on the out-of-work list norrendered him ineligible for longer employment.52 MoreoverDufour's availability for such jobs certainly was notimpaired by his decision reached in the middle ofSeptember to cease seeking employment of 1- to 3-day jobsdirectly at the hiring hall. It has not been uncommon forregistrants to rely solely on telephonic offers for employ-ment.That Dufour was qualified to perform the workinvolved is not even disputed by the Respondent exceptwith respect to the operation of a clam bucket crane on theCon-Plex job. However, I have heretofore found thatDufour was fully capable of running that equipment.Notwithstanding Dufour's higher standing on the out-of-work list, and his availability and qualifications, theRespondent furnished no plausible reason for bypassinghim in assigning the jobs in question. In these circum-stances,it isreasonable to infer that the discriminatorytreatment thus accorded Dufour was dictated, not bylegitimate considerations, but by the hostility of the unionleadership engendered by Dufour's persistent efforts toimprove the hiring hall procedures and to unseat incum-bent officers by supporting rival candidates in the Augustelection.Certainly,Dufour's activities were protected bythe Act against infringement by his Union and its agents.The fact that, apart from Mathews later to be discussed,there is no evidence that other members who were alsodisenchanted with the Union's policies and opposed theadministration were subjected to the same treatment doesnot exculpate the Respondent's discrimination againstDufour.53 Nor is a finding of discrimination against Dufourprecluded because there were other names on the out-of-work list with earlier registration dates than Dufour's.Manifestly, discrimination against these other registrantswas neither charged nor litigated.54Accordingly, I find that the Respondent, in violation ofSection8(b)(2),attempted to cause and caused theindicated employers to discriminate against Dufour inviolation of Section 8(a)(3) of the Act. Such conduct, I find,also amounted to restraint and coercion of employees in theexercise of statutory rights which Section 8(b)(1)(A) of theAct prohibits.55While the union-related considerations forthe discrimination against Dufour are obviously unfair,irrelevant, and invidious, I find it unnecessary to determinePittsburgh Des Moines Steel Co - October 8, Westinghouse Electric Corp- October 20, and Walter J. Barnes Electric Co, Inc - November 2052 Significantly,Business Agent Rappold,who made the referral to theJune 19 Con-Plex job, did not testify that Dufour was not called because ofhis other employment53N LR B v. W C Nabors, d/b/a W C Nabors Company,196 F 2d272, 276 (C A 5), enfg 89 NLRB 538, certdenied344 U S 86554These conclusions are equally applicable toMathews' casehereinafter discussed55Cf.Local Union 136,MuskingumValleyDistrictCouncil,165 NLRB1040, 1042 266DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether, irrespective of suchreasons,independent viola-tions were also established under theMirandaprinciple.56There is one otherjob that the General Counsel contendswas improperly withheld from Dufour on July 10. This jobwas given by Business Agent Caluda to Peter Cavallo, a 70-year old employee, who was below Dufour on the out-of-work list. As discussed above, Caluda made this referral indisregard of the list at the request of the contractor, Tn-StateRoofing Company of Tennessee, because of thedifficulties theUnion encountered in placingits seniorcitizens. I find Caluda's explanation persuasive and negatesthe inference that this referral was prompted by Dufour'sinternal unionactivities or other improper considerations.Accordingly, I recommend the dismissal of the allegationsrelating tothis asserted instance of discrimination.As in Dufour's case, I find that Mathews was alsodiscriminatorilydenied referral to longer term jobs,57despite his superior standing on the out-of-work list. In sodoing, I find no evidentiary support for the Respondent'scontention that Mathews was not available for employmenton the August 15 Felta, the August 19 Welding, the August23McCollum and the August 26 Westinghouse, jobsbecause he was previously referred on August 13 to Gertler-Hebert for whom he worked 48 hours and on August 24 toH. B. Fowler for whom he worked a month. There is noquestion that Mathews was referred out of the hall to theGertler-Hebert job on August 13. However, it was for only1day, although unpredictably he was retained for 2 or 3days and, after a layoff of a day or two, worked for another"couple of days," for a total of 48 hours. In addition,Caluda, in his testimony, did not advance Mathews'unavailability as the reason for not offering him the Fejta,Welding, or McCollum jobs.58 In these circumstances, aprima faciecase of Mathews' availability for employmenton those occasions was proved, which the Respondentfailed to overcome.59 Similarly, at leasta prima facieshowing of Mathews' availability for the Westinghouse jobon August 26 was also established. The evidence previouslydiscussed shows that, in all likelihood,Mathews wasassigned to the Fowler job subsequently to the Westing-house referral either at the end of August or beginning ofSeptember. This inference is strengthened by the fact thatBusinessAgent Rappold did not testify that Mathews'unavailabilitywas the reason for not dispatching him.Finally,not to be overlooked is the fact that theRespondent did not produce the Work Order on the Fowlerjob, as it did for other jobs, which could have accuratelyfixed the date of the Fowler referral and hence determinedMathews' availability.55CfInternationalUnion of United Brewery, Flour, Cereal, Soft Drinkand DistilleryWorkers of America, AFL-CIO,166 NLRB 9l557These jobs and their datesare, as followsJune 16, W C WilliamsCo , June 24, Imperial Constructors, Inc , July 14, F Miller &Sons, inc ,August15,FejtaConstruction Company, inc , August 19, Welding &ManufacturingCo , August 23, Joseph McCollum of Texas, and August26,WestinghouseElectric Corp, all of which are discussedin the precedingsection of this DecisionSNOf course,if during thecompliancestage ofthis proceeding it shoulddevelop that Mathewswas actuallynot availableto take any of these jobs,he would not be entitled to reimbursement for loss of earnings on thesejobs19 In its attachmentto its brief, theRespondent indicates that MathewsConcerning Mathews' qualification to perform the workinvolved, the Respondent only questions his capabilitieswith respect to two jobs. The first one is the June 16Williams job which required the operation of an electriccrane in the Gulf of Mexico. Significantly, the Respondentdoes not urge that it refused to send Mathews to that jobbecause of any ineptitude on his part. Indeed, it could notvery well do so since in July 1970 it did refer Mathews to dothe same work for the same employer. While it appears thatMathews had two mishaps on the latter job, it does notnecessarily follow that he was not qualified for the June 16assignmentnor can those incidents retroactively explainCaluda's reason for not referring Mathews.The other job is Westinghouse, where the Work Ordercalled for a "mechanic or unit oper." Undeniably, Mathewswas qualified to run a quit. According to Mathews, whom Icredit, he was also capable of performing light mechanicalwork, although admittedly he was not a "big equipmentmechanic."However, no details were furnished at thehearing relating to the particular mechanical work involvedfrom which it could be determined whether Mathews wasreally not qualified for the referral. Nor is the testimony ofRappold, who made the assignment, enlightening as towhether he even considered Mathews for thejob, much lessask him whether he possessed the skills to undertake it. Inthese circumstances, I have serious doubts that the evidencesupports theRespondent thatMathews lacked thecapabilities to fill theWestinghouse job or that Rappoldhonestly believed that Mathews was not qualified.All things being considered, I am not persuaded that theRespondent had a justifiable ground for failing to offerMathews the indicated jobs. The true reason for deprivinghim of equal job opportunities I find lay in his criticism ofthe way incumbent officials were handling union affairs,including the Christmas gifts to International union officersand the hiring hall procedures, and his support of the slateof opposition candidates in the August election. Indeed,Mathews' activity, which probably precipitated the reprisalmeasuresagainsthim, washis determined efforts to forceBusinessManager Lawrence Simmons to return moneytaken from the Union's treasury for the Christmas gifts inasserted disregard of the Union's constitution. Forebodingsuch retaliatory response,was Simmons' warning toMathews on June 10 to get off his backor "else" and thathe could handle people like Mathews.In sum,Ifind that Mathews, like Dufour, was deniedreferral in the jobs previously noted in reprisal for hisprotectedinternal union activitiesand that the Respondentthereby violatedSection 8(b)(2) and (1)(A) of the Act 60was not offered the Weldingjob because Russell,the employee who wasreferred,had an earlier registration date thanMathews. However, the July21out-of-worklist shows theoppositeTheattachment to the brief alsosuggests that it was the location of theMcCollum jobthat was the reasonfor bypassingMathewsso In view of my earlier determination that theHeavy ConstructionAgreementprovided foran exclusive hiring hall tobe operated by theRespondent, I find without merit the Respondent's contention that itsfailure to referMathews tothe Imperialand the F Miller jobs wasprivilegedAs an obviousafterthought,the Respondent also argues that as unionmembers Dufour and Mathews were under obligationto process theirgrievancesoverthe treatmentthey suffered at the handsof union officials OPERATING ENGINEERS, LOCAL 4062672.With respect to independent restraint andcoercionIhave found that Business Agent Rappold, in an attempttodissuadeDufour from continuing his campaign toimprove the hiring hall procedures, warned Dufour that hewas "rocking the boat" and was personally hurting himself.Ihave also found that Business Manager LawrenceSimmons, whose emmty and wrath Mathews incurredbecause of his efforts to force Simmons to return moniestaken from the Union's treasury for Christmas gifts forInternational union officials, warned Mathews to get off hisback or "else" and that he was fully capable of handlingpeople like Mathews. As subsequent events proved, thesewere not idle threats as Dufour and Mathews actuallysuffered the consequences of their internal union activity inthe loss of job opportunities. Plainly, such conductconstituted restraint and coercion of employees in theexercise of rights protected in Section 7 of the Act.IV.THE REMEDYPursuant to Section 10(c) of the Act, as amended, Irecommend that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices found andin like and related conduct and take certain affirmativeaction designed to effectuate the policies of the Act.Ihave found that the Respondent has subjected Dufourand Mathews to unequal and discriminatory treatment indenying them referral to certain jobs indicated in thisDecision. To remedy this violation of their rights, it isrecommended that these individuals be made whole for anyloss of earnings they suffered by reason of the discrimina-tion against them in those jobs by payment to each of themof a sum of money equal to that which each normally wouldhave earned during the period from February 11 toNovember 25, 1969, for Dufour, and June 16 to August 26,1969, forMathews,61 lesshis net earnings during the saidperiod.62 Backpay shall be computed with interest on aquarterly basis in the manner prescribed by the Board in F.W. Woolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716.To facilitate the computation and to assure Dufour andMathews equal referral treatment, the Respondent shallmaintainand make available to the Board or its agents,upon request, job registration records and any otherdocuments or records showing job referrals and the basisforsuchwork assignments of employees, members,applicants, and registrants. I further recommend that theRespondent notify Dufour and Mathews that use of thehiring hall facilities will be available to them on an equalin accordance with the International constitution and the Union's by-lawsand the applicable collective-bargaining agreements However, this defensewas neither advanced in the Respondent's answer to the amendedcomplaint, nor urged or litigated at the hearing Not surprisingly, theconstitution and by-laws were not even put in evidence nor the contractprovisions purporting to recognize employees' rights to grieve against theUnion indicated Under the circumstances, no justifiable reason exists whythe Board should relinquish its overriding function to adjudicate the unfairlabor practice charges herein See Sec 10(a) of the Act which provides thattheBoard's power to prevent unfair labor practices affecting commerce"shall not be affected by any other means of adjustment or prevention thathas been or may be established by agreement, law, or otherwise"basiswith other registrants with respect to job referrals.Posting of the customary notice is also recommended.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The companies involved in this case are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By refusing to refer Dufour and Mathews to the jobslisted in footnotes 51 and57, supra,theRespondentattempted to cause and caused the respective employers todiscriminate against them in violation of Section 8(a)(3) oftheAct and the Respondent thereby engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(b)(2) of the Act.4.By reason of this conduct, and by impliedlythreateningDufour and Mathews with loss of jobopportunities controlled by it because of their protectedinternal union activities, the Respondent engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not engaged in the other unfairlabor practices alleged in the amended complaint to be inviolation of Section 8(b)(1)(A) and (2) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 63Respondent, International Union of Operating Engi-neers,Local 406, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Refusing to grant job referrals from its exclusivehiring hall facilities operated pursuant to contract or otherarrangement with employers to Freddy J. Dufour and JohnL.Mathews or any other member, employee, job applicant,or registrant on an equal and nondiscriminatory basis inreprisalfortheirprotected internal union activities,criticismof the hiring hall procedures, opposition toincumbent union officers, or otherwise causing or attempt-ing to cause employers to discriminate against members,employees, job applicants, or registrants in violation ofSection 8(a)(3) of the Act.(b)Threatening members, employees, job applicants, orSiAs indicated above,thesearetheperiodsofdiscriminationparticularized by the General Counsel62 In accordancewith Boardpolicy,earnings from extra employment inwhich Dufour and Mathewsregularly engaged will not be considered in thecomputation63 In the event no exceptions are filed as providedby Sec.102 46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and recommended Order hereinshall, as providedin Sec.102.48 of the Rules and Regulations,be adoptedby theBoard andbecomeits findings,conclusions,and order, and allobjections thereto shall be deemedwaived for all purposes. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDregistrants with loss of employment opportunities or otherreprisals if they engage or persist in activities which arecritical of the conduct of union officers or officials or whichare aimed at improving the Union's hiring hall procedures.(c) In like or related manner restraining or coercingmembers, employees, job applicants, or registrants in theexerciseof the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make whole Freddy J. Dufour and John L. Mathewsfor any loss of earnings they may have suffered by reason ofthe discrimination against them, in the manner set forth inthe section of this Decision entitled "The Remedy."(b)Notify, inwriting,Freddy J. Dufour and John L.Mathews that the Union's exclusive hiring hall facilities andjob opportunities will be available to them on an equal andnondiscriminatory basis with other members, employees,job applicants, and registrants.(c)Maintain and, upon request, make available to theBoard or its agents, for examination and copying, jobregistration and referral records and any other documentsor records showingjob referrals and work assignments, andthe basis for making such referrals and assignments, ofmembers, employees, job applicants, and registrants, whichare necessary to compute and analyze the amount ofbackpay due to Dufour and Mathews and their right toreferral to jobs under the terms of this recommended Order.(d) Post at its business offices, hiring hall, and meetingplaces in New Orleans, Louisiana, copies of the attachednoticemarked "Appendix."64 Copies of said notice, onforms provided by the Regional Director for Region 15,after being duly signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 65IT IS FURTHER ORDERED that the amended complaint be,and it hereby is, dismissed insofar as it alleges violations ofSection 8(a)(I)(A) and (2) of the Act other than those foundherein.64 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "6s In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 15, in writing,within 20 daysfrom the dateof this Order,what steps the Respondent has taken tocomply herewith "APPENDIXNOTICEPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentTo Members,Employees,Registrants,And All Other JobApplicants,Union or Nonunion,Using Our ExclusiveHiring Hall FacilitiesWE WILLNOT refuse to grant job referrals from ourexclusive hiring hall facilitiesto FreddyJ.Dufour orJohn L.Mathews or any other member,employee, jobapplicant,or registrant on an equal and nondiscrimina-torybasis, because of his protected union activities orcriticism of the hiring hall procedures or his oppositionto incumbent union officers.WE WILL NOTotherwise cause or attempt to causeemployers to discriminate against members,employees,job applicants,or registrants in violation of Section8(a)(3) of the Act.WE WILL NOTthreatenmembers, employees, jobapplicants,or registrantswith loss of employmentopportunities or other reprisalsif theyengage or persistin activities which are critical of the conduct of unionofficers or officials or which are aimed at improving ourhiring hall procedures.WE WILL NOTin any like related manner restrain orcoerce members, employees,job applicants,or regris-trants in the exercise of the rights guaranteed in Section7 of the Act.WE WILLmake wholeFreddy J. Dufour and John L.Mathewsfor anylossof earningstheymay havesuffered by reason of the discrimination practicedagainst them.WE WILLnotify, in writing,FreddyJ.Dufour andJohn L Mathewsthat theUnion's exclusive hiring hallfacilities and job opportunities will be available to themon an equal and nondiscriminatory basis with othermembers,employees,job applicants,and registrants.INTERNATIONALUNION OFOPERATING ENGINEERS,LOCAL 406, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisisan official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, T6024FederalBuilding(Loyola), 701 Loyola Avenue, NewOrleans, Louisiana 70113, Telephone 504-527-6361.